OPINION — AG — ** NURSING HOMES — OKLAHOMA HEALTH PLANNING COMMISSION — AUTHORITY TO ADOPT RULES — RESUBMISSION OF DISAPPROVED PLANS — FAILURE TO MEET DEADLINE ** THE OKLAHOMA HEALTH PLANNING COMMISSION HAS THE AUTHORITY TO ADOPT RULES AND REGULATIONS IMPOSING A DEADLINE FOR RESUBMISSION OF PLANS AND REGULATIONS MAY PROVIDE FOR AUTOMATIC CANCELLATION OF A CERTIFICATE (CONTRACT) FOR FAILURE TO COMPLY WITH SUCH DEADLINE. CITE: 63 Ohio St. 1971, 1-857 [63-1-857], 63 Ohio St. 1976 Supp., 1-861 [63-1-861], 63 Ohio St. 1976 Supp., 1-112 [63-1-112] (JAMES R. BARNETT)